DETAILED ACTION
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5517996 A) in view of Katakura (JP 201357518 A).
Regarding claim 1, Okada teaches a transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period[A,B in Fig, 7; Col 5, lines 35- 45], wherein a transmitted sound wave has a different frequency depending on an azimuth relative to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada in view of the transmitter arrangement of Katakura in order to create a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter. Doing so would enable sending waves with differing waveforms in multiple directions simultaneously.
Regarding claim 2. Okada, teaches the transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period[A,B in Fig, 7; Col 5, lines 35- 45], wherein a transmitted sound wave has a different frequency depending on an azimuth relative to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada in view of the transmitter arrangement of Katakura in order to create a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter. Doing so would enable sending waves with differing waveforms in multiple directions simultaneously.
Regarding claim 4, Okada teaches the transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period[A,B in Fig, 7; Col 5, lines 35- 45], wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction[Col 5, lines 55-65]. Okada does not explicitly teach prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); See MPEP 2144.04.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada in view of the transmitter arrangement of Katakura in order to create a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter, wherein frequency component separation is performed after performing a reception directivity synthesis process on a received wave signal. Doing so would enable sending waves with differing waveforms in multiple directions simultaneously.
Regarding claim 5, Okada teaches the transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period[A,B in Fig, 7; Col 5, lines 35- 45], wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction[Col 5, lines 55-65]. Okada does not explicitly teach wherein a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter,…..wherein frequency component separation on a received wave signal is performed first and then reception directivity synthesis is performed.  Katakura teaches a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter[#8, #38, of Fig 8], ..... wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction [Fig 5a, 5b, 8; para 17, 45], wherein frequency component separation [Figure 6a, 8, 9, Para 44-48] on a received wave signal is performed first and then reception directivity synthesis [Para 50-55] is performed. Katakura teaches the claimed invention but is silent on the order of the process steps. It would have been obvious to one of ordinary skill in the art to choose the order between two process steps, since it has been held selection of the order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); See MPEP 2144.04.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada in view of the transmitter arrangement of Katakura in order to create a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an 
Regarding claim 6, Okada teaches the transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period[A,B in Fig, 7; Col 5, lines 35- 45], wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction[Col 5, lines 55-65],  wherein low-resolution display is performed. Okada does not explicitly teach a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter. Katakura teaches a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter[#8, #38, of Fig 8], ..... wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction[para 17, 45], wherein low-resolution display is performed [para 164, 165].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada in view of the transmitter arrangement of Katakura in order to create a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter. Doing so would enable sending waves with differing waveforms in multiple directions simultaneously.
Regarding claim 19, Okada teaches the transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period and being adapted so that a transmitted sound wave has a different frequency depending on an azimuth relative to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada in view of the transmitter arrangement of Katakura in order to create a transmitter arranged in a one- dimensional direction. Doing so would enable sending waves with differing waveforms in multiple directions simultaneously.
Regarding claim 20, Okada as modified in claim 19 does not explicitly teach wherein the ultrasonic apparatus is adapted so that azimuths of wave fronts that are transmitted in a single transmission period are limited to a single azimuth direction among all azimuth directions on a front side of the transmitter with respect to a specific driving signal frequency. Katakura teaches that wherein the ultrasonic apparatus is adapted so that azimuths of wave fronts that are transmitted in a single transmission period are limited to a single azimuth direction among all azimuth directions on a front side of the transmitter with respect to a specific driving signal frequency [para 17, 45]. 

Regarding claim 21, Okada as modified in claim 19, also teaches that wherein transmission is performed in an order that makes the azimuth of the outgoing wave fronts monotonically change [Col 5, lines 55-65]. As each waveform can be controlled independently, changing them means there is a transmission where there is a monotonic change. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5517996 A) in view of Katakura (JP 201357518 A) and Sato (JP 2004113694 A).
Regarding claim 3, Okada teaches the transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period[A,B in Fig, 7; Col 5, lines 35- 45], wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction[Col 5, lines 55-65]. Okada does not explicitly teach a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter…..wherein a total number of outgoing wave fronts that are transmitted in a single transmission and reception period is varied in accordance with a frequency band of the transmitter and a frequency spectrum of a transmitted signal. Katakura teaches a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter [#8, #38, of Fig 8]. Sato teaches wherein a total number of outgoing wave fronts that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter Okada in view of the transmitter arrangement Katakura in order to create a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter in Okada in view of the transmitted beams of Sato to vary the number of wave fronts with respect to the frequency of the transmitted signal. Doing so would enable sending waves with differing waveforms in multiple directions simultaneously as well as changing the number of beams based on the frequencies used as the beams transmitted depends on the frequency.
Claims 7-10, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5517996 A) in view of Katakura (JP 201357518 A) and Frista '240 (WO 03001240 A1).
Regarding claim 7, Okada teaches the transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period[A,B in Fig, 7; Col 5, lines 35- 45], wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction[Col 5, lines 55-65]. Okada does not explicitly teach a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter,…..wherein limit resolution display with a limited target space region is performed. Katakura teaches a transmitter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada in view of the transmitter arrangement of Katakura to create a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter. Doing so would enable sending waves with differing waveforms in multiple directions simultaneously. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada in view of the display system of Frista '240 to have limit resolution display with a limited target space region. Doing so would enable limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 8, Okada as modified does not explicitly teach wherein the limit resolution display with a limited target space region limits a space region in a transmitter resolution direction. Frista ‘240 teaches that wherein the limit resolution display with a limited target space region limits a space region in a transmitter resolution direction. [Page 7 line 10 to page 8 line 20].  

Regarding claim 9, Okada as modified does not explicitly teach wherein the limit resolution display with a limited target space region limits a space region in a receiver resolution direction. Frista ‘240 teaches that wherein the limit resolution display with a limited target space region limits a space region in a receiver resolution direction. [Page 7 line 11 to page 8 line 20].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada as modified in claim 7 in view of the display system of Frista '240 to have limit resolution display with a limited target space region limiting a space region in a receiver resolution direction. Doing so would enable limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 10, Okada as modified does not explicitly teach wherein the limit resolution display with a limited target space region limits a space region in a transmitter resolution direction and in a receiver resolution direction simultaneously. Frista ‘240 teaches that wherein the limit resolution display with a limited target space region limits a space region in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada as modified in claim 7 in view of the display system of Frista '240 to have limit resolution display with a limited target space region in a transmitter resolution direction and in a receiver resolution direction simultaneously. Doing so would enable limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 12, Okada as modified does not explicitly teach wherein the limit resolution display with a limited target space region displays only a cross section position and comprises a device for selecting a specific distance. Frista ‘240 teaches that wherein the limit resolution display with a limited target space region displays only a cross section position and comprises a device for selecting a specific distance [Page 7 line 11 to page 8 line 20].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada as modified in claim 10 in view of the display system of Frista '240 to have limit resolution display with a limited target space region displays only a cross section position and comprises a device for selecting a specific distance. Doing so would enable limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 13, Okada as modified does not explicitly teach wherein the limit resolution display with a limited target space region focuses on a specific distance and comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada as modified in claim 7 in view of the display system of Frista '240 to have limit resolution display with a limited target space region focuses on a specific distance and comprises a device for limiting the space region in a distance direction. Doing so would enable limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 14, Okada as modified does not explicitly teach wherein the limit resolution display with a limited target space region limits regions in all of a transmitter resolution direction, a receiver resolution direction, and a distance direction. Frista ‘240 teaches that wherein the limit resolution display with a limited target space region limits regions in all of a transmitter resolution direction, a receiver resolution direction, and a distance direction [Page 7 line 11 to page 8 line 20].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada as modified in claim 7 in view of the display system of Frista '240 to have limit resolution display with a limited target space region limits regions in all of a transmitter resolution direction, a receiver resolution direction, and a distance direction. Doing so would enable limiting the target area in various 
Regarding claim 16, Okada as modified does not explicitly teach wherein the device for limiting the space region in the distance direction is determined by measurement signal conditions for each direction of low-resolution display. Frista ‘240 teaches that wherein the device for limiting the space region in the distance direction is determined by measurement signal conditions for each direction of low-resolution display [Page 7 line 11 to page 8 line 20].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada as modified in claim 13 in view of the display system of Frista '240 to have the device for limiting the space region in the distance direction is determined by measurement signal conditions for each direction of low-resolution display. Doing so would enable limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 17, Okada as modified does not explicitly teach wherein the limit resolution display with a limited target space region limits the space region in the transmitter resolution direction to only a single outgoing wave front direction. Frista ‘240 teaches that wherein the limit resolution display with a limited target space region limits the space region in the transmitter resolution direction to only a single outgoing wave front direction [Page 7 line 11 to page 8 line 20].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada as modified in claim 8 in view of the display system of Frista '240  so the limit resolution display with a limited target .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5517996 A) in view of Katakura (JP 201357518 A) and Frista '240 (WO 03001240 A1) as applied to claim 10 above, and further in view of Frista '166 (US 20030023166 A1).
Regarding claim 11, Okada as modified does not explicitly teach wherein a limited region for display is rotated about an axis defined by a region of intersection between the limited space regions in the transmitter resolution direction and in the receiver resolution direction. Frista ‘166 teaches that wherein a limited region for display is rotated about an axis defined by a region of intersection between the limited space regions in the transmitter resolution direction and in the receiver resolution direction [Abstract].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada as modified in claim 10 in view of the display system of Frista ‘166 in order to create a limited region for display which is rotated about an axis defined by a region of intersection between the limited space regions in the transmitter resolution direction and in the receiver resolution direction. Doing so would enable being able to rotate the image in various arbitrary manners for better viewing.
Claims 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5517996 A) in view of Katakura (JP 201357518 A) as applied to claim 6 above, and further in view of Frista '240 (WO 03001240 A1) and Tateyama (US 20120022373 A1).
Regarding claim 15, Okada as modified does not explicitly teach wherein limit resolution display with a limited target space region is displayed in a juxtaposed manner. Frista teaches wherein limit resolution display with a limited target space region is displayed [Page 7 line 11 to page 8 line 16]. Tateyama teaches displaying in a juxtaposed manner [Figure 8A; Para 58].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter in Okada as modified in claim 6 in view of the display in Frista ‘240 in order to create a display wherein limit resolution display with a limited target space region is displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter in Okada as modified in claim 6 in view of the display of Tateyama in order to create a display in a juxtaposed manner. Doing so would allow side by side comparison of various regions simultaneously.
Regarding claim 18, Okada does not explicitly teach wherein the ultrasonic three-dimensional measurement apparatus is adapted to achieve low-resolution display without narrowing apertures of the transmitter and the receiver. Tateyama teaches that wherein the ultrasonic three-dimensional measurement apparatus is adapted to achieve low-resolution display without narrowing apertures of the transmitter and the receiver [Fig 8; para 62].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter in Okada as modified in claim 15 in view of the display of Tateyama in order to display images in a low resolution display without changing other settings. Doing so would allow various displays.
Regarding claim 22, Okada does not explicitly teach wherein the ultrasonic three-dimensional measurement apparatus is adapted so that limit resolution display with a limited 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter in Okada as modified in claim 15 in view of the display of Tateyama in order to create a display of certain images in low resolution. Doing so would allow close examination of specified regions. 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5517996 A) in view of Katakura (JP 201357518 A) as applied to claim 1 above, and further in view of Frista '240 (WO 03001240 A1) and Tateyama (US 20120022373 A1).
Regarding claim 23, Okada as modified does not explicitly teach wherein limit resolution display with a limited target space region is displayed in a juxtaposed manner. Frista ‘240 teaches that wherein limit resolution display with a limited target space region [Page 7 line 11 to page 8 line 20]. Tateyama teaches displays in a juxtaposed manner. [Figure 8A; Para 58]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter in Okada as modified in claim 1 in view of the display in Frista ‘240 in order to create a display wherein limit resolution display with a limited target space region is displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter in Okada as modified in claim 1 in view of the display of Tateyama in order to create a display in a juxtaposed manner. Doing so would allow side by side comparison of various regions simultaneously
Regarding claim 24, Okada as modified does not explicitly teach wherein the limit resolution display with a limited target space region limits a space region in a transmitter resolution direction. Frista ‘240 teaches that wherein the limit resolution display with a limited target space region limits a space region in a transmitter resolution direction [Page 7 line 11 to page 8 line 20]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmitter of Okada as modified in claim 23 in view of the display system of Frista '240 in order to have the limit resolution display with a limited target space region limit a space region in a transmitter resolution. Doing so would enable limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645